Citation Nr: 1813406	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), claimed as due to herbicide agent exposure.

2. Entitlement to service connection for transient ischemic attack (TIA), claimed as  due to herbicide agent exposure.

3. Entitlement to service connection for diabetes mellitus, type II (DM II), claimed as due to herbicide agent exposure.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

5. Entitlement to an increased (compensable) rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to January 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision in April 2012, which continued a noncompensable rating for bilateral hearing loss; and denied service connection for CAD, TIA, DM, and COPD.  In May 2012, the Veteran filed a notice of disagreement (NOD) with regard to these denials.  A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal via a (VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In April 2017, the Veteran and a friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is warranted.

As for the claims for service connection for DM II, CAD, and TIA, the Veteran  contends that these disabilities result from  exposure to herbicide agents (Agent Orange) based on the operations of his assigned ship during service in the Vietnam Era.  Review of VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents reveals that the U.S.S. Intrepid has not been identified as a ship that operated primarily or exclusively on Vietnam's inland waterways. 

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  In light of the Court's holding in Gray, and in accordance with VA's Adjudication Procedures Manual, M21-1, the Board finds that additional development is required to fully address the Veteran's contentions and the evidence of record.  This development should include a new determination of whether the Veteran's ship can indeed be determined to have operated offshore and on an inland waterway in Vietnam or have been exposed to herbicide agents, to include Agent Orange.

Concerning the Veteran's claim for service connection for COPD, the Board notes that the Veteran has been diagnosed with COPD, and he contends that his COPD is a result of exposure to asbestos while serving on the U.S.S. Intrepid while it was being decommissioned.  

A January 2012 VA examination report reflects that the Veteran was an electrician mate during service.  The examiner noted that the Veteran smoked heavily on and off and that he developed COPD ten years ago.  The examiner stated that there were no x-rays or tissue evidence to diagnose a disease other than COPD from smoking abuse.  He noted that, in 2010, the Veteran's local medical doctor found no signs of asbestosis after reviewing x-rays and other findings.  January 2012 chest x-rays revealed status post median sternotomy, mild prominence of the transverse aorta with calcification, minimal linear subsegmental atelectasis or scar at the left lung base, and mild symmetric biapical pleural thickening.  There was no air space consolidation, effusion, or edema.  The impression was status post median sternotomy and coronary artery bypass graft, minimal linear subsegmental atelectasis or scar at the left lung base, and no active disease.  

The VA examiner diagnosed COPD with a history of smoking abuse and no evidence of asbestosis.  However, the VA examiner then noted that the problem associated with the diagnosis was asbestosis.  In addition, the VA examiner noted the Veteran's local medical doctor's statement in December 2010 that there was "no evidence of interstitial processes, acute consolidation, pleural effusions, pleural plaques, or other radiologic abnormalities;" the Veteran's long history of smoking; and stated that "not everyone exposed to asbestos fibers developed the disease."  The examiner opined that, at this time, the Veteran did not have asbestosis, but noted that his condition could change in the future as asbestosis could take years to develop.  Further, the examiner found that there was no indication at this time to indicate that asbestos exposure aggravated or caused the Veteran's COPD.

The Board finds the January 2012 VA examination inadequate to render a decision on the claim of service connection for COPD.  First, the VA examiner diagnosed COPD and found no evidence of asbestosis; however, immediately after, the examiner stated that the problem associated with the diagnosis was asbestosis.  Hence, the examiner's findings as to diagnosis are inconsistent.  Further, the VA examiner relied on the statement from the Veteran's local medical doctor dated in December 2010 that there was "no evidence of interstitial processes, acute consolidation, pleural effusions, pleural plaques, or other radiologic abnormalities."  However, the January 2012 chest x-rays revealed scarring the left lung base and mild symmetric biapical pleural thickening, which the examiner did not address.  Lastly, the VA examiner acknowledged that the Veteran could have been exposed to asbestos during service, but stated that "not everyone exposed to asbestos fibers developed the disease," and opined that the Veteran's COPD was due to his smoking.  This is a general statement that does not provide an adequate rationale explaining why this particular Veteran's COPD is not due to asbestos exposure but instead to smoking.

Under these circumstances,  the Board finds that a new VA examination, by an appropriate physician, is needed to obtain further information regarding the diagnosis/es and etiology of any current pulmonary/respiratory disorder(s), to include COPD.

Regarding the claim for an increased rating for service-connected bilateral hearing loss, the Veteran was scheduled for an examination in February 2012; as noted in the SOC, evidence of record indicates that the Veteran failed to report to that examination,  However, during the Board hearing, and his friend testified that the Veteran went to the Veteran's scheduled VA audiology examination and waited for one-and-a-half to two hours for his appointment, but that the staff could not find a VA audiologist to conduct his examination.  They stated that the Veteran had chest x-rays done and that a staff member then gave the Veteran his papers and told him that they would contact him if they needed anything else.  As the Board finds these statements credible, a remand of this matter is needed to afford the Veteran a new VA audiology examination-at the Charlotte Community Based Outpatient Clinic (CBOC) in North Carolina, if possible.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, his claim for increased rating for bilateral hearing loss.  See 38 C.F.R. § 3.655(a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, all outstanding, pertinent medical records.

As for VA records, the claims file includes VA treatment records from the Charlotte CBOC dated through May 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the above-noted facility all records of evaluation and/or treatment of the Veteran since May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103 , 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining  any VA examination(s) and/or medical opinion(s) in connection with the service connection claims for DM, CAD, and TIA).prior to adjudicating the claims on appeal. (

Accordingly, these matters are hereby REMANDED for the following action:

1.  Follow appropriate procedures, to include those set forth in VA's M21-1 Adjudication Procedures Manual, to make a fact based determination of whether the Veteran's assigned ship, the U.S.S. Intrepid, operated offshore and in inland waterways of Vietnam, or otherwise operated in such a way as to expose him to herbicide agents during his service.  

For any records requested from a Federal facility, follow the procedures set forth in 38 C.F.R. § 3.159 (c).  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Charlotte CBOC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, employment records and/or records of private (non-VA) treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an audiologist or appropriate physician, for evaluation of his bilateral hearing loss.  If possible, the examination should be scheduled at the Charlotte CBOC. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the audiologist/physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All appropriate test and studies-in particular, audiometric and speech discrimination testing (utilizing the Maryland CNC word list)-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2017).

Also, following examination of the Veteran, and review of the claims file, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on his activities of daily living, to include employment.

6.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA pulmonary/respiratory examination, by an appropriate physician, to address his claim for service connection for COPD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.   All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the claims file, the examiner should clearly identify all respiratory disability(ies)-to include COPD and asbestosis-currently present, or present at any time pertinent to the current claim,  (even if now asymptomatic  resolved).   

Then, for each such diagnosed disability, the examiner must provide a medical opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such diagnosis was incurred in or otherwise medically related to service, to include claimed asbestos exposure therein.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence , to include a January 2012 chest x-ray  noted to reveal left lung scarring and pleural thickening. 

The examiner must also consider and discuss all lay assertions, to include the Veteran's statements that he served on the U.S.S. Intrepid while it was being decommissioned, and was exposed to dust and dirt particles, as well as paint stripping ; as well as lay assertions as to the nature, onset, and continuity of relevant symptoms.

Notably, the absence of documented evidence of a specific diagnosis and/or associated symptoms in service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s) associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining  any VA examination(s) and/or medical opinion(s) in connection with the service connection claims for DM II, CAD, and TIA) adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim for bilateral hearing loss claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

10.  If any claim(s) remain(s) denied, furnish to the Veteran and his representative a supplemental  SOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


